 In the Matter of COLONIAL RADIO CORPORATION', EMPLOYEizandINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL 440,AFL, PETITIONERCaseNo. 21-R-4020.-Decided November17, 1947DECISIONANDORDERFollowing the filing of a petition on June 3, 1947, alleging that aquestion concerning representation had arisen concerning the repre-sentation of employees of the Employer and requesting an investiga-tion and certification of representatives pursuant to Section 9 (c) ofthe National Labor Relations Act, the parties entered into a "Stipula-tion for Certification upon Consent Election." In accordance withthe stipulation and the Rules and Regulations of the Board a run-offelection was conducted on August 14, 1947, before the effective date ofthe amendments to the statute. It appears from the Tally of Ballotsthat United Electrical, Radio and Machine Workers of America, UE-CIO, the intervenor herein, received a majority of the valid votes cast.No objections to the run-off election have been filed by any of theparties within the time provided therefor.The intervenor has not complied with the registration and filing re-quirements of Sections 9 (f) and (h) of the Act, as amended, and is,therefore, ineligible for certificatlon.2Moreover, by telegram datedNovember 1, 1947, it has requested that its name be withdrawn fromthis proceeding.Inasmuch as the labor organization which received a majority ofthe votes cast in the election is ineligible for certification, we shallorder the investigation closed.ORDERIT IS HEREBY ORDERED that the investigation of the question concern-ing the representation of employees of the Employer initiated upon1On August 27,1947,after the time provided for filing objections to the run-off electionhad expired, the petitionerfiledwith theRegional Office a motion to set the electionasideThe notionis untimely and is hereby denied2Halterof MyrtleDesk Company,75 N L R B.226, decided November 17, 194775N L H B, No 30228 COLONIAL RADIO CORPORATION229petition of International Brotherhood of Electrical Workers, Local440, AFL, be, and the same hereby is, closed.MEMBER GRAY took no part in the consideration of the above Decisionand Order.766972-48-vol. 75-I G